

 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made effective as of the
14th day of December 2009, by and among Island Capital Management, LLC. (the
“Seller”), and Bobby Smith, Jr. an Alabama resident, or its assigns (being
herein referred to as Purchaser”), each sometimes referred to herein as a and
collectively the “Parties.”
 
PRELIMINARY STATEMENTS
 
A. Seller own an aggregate of 100,000 shares of common stock of Dragons Lair
Holdings, Inc., a Florida corporation.
 
B. Seller is willing to sell 100,000 shares of restricted common stock of the
Company (the “Shares” or the “Common Stock”) to the Purchaser, on the terms,
provisions and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Seller and Purchaser do hereby agree as follows:
 
ARTICLE I
 
Purchase and Sale of the Shares
 
Section 1.01. Purchase and Sale. On the Closing Date (as defined below) and upon
the terms and subject to the conditions set forth herein, the Seller shall
deliver the Shares of the Company to the Purchaser free and clear of all liens,
and Purchaser shall purchase the Shares from the Seller  in accordance with
Section 1 .02 below.
 
Section 1.02. Purchase Price. The purchase price (the “Purchase Price “) for the
Shares shall be $3,906.00, payable in cash at Closing.
 
Section 1.03. Time and Place of Closing. Subject to the satisfaction or waiver
of the conditions herein. the closing (the “Closing”) of the transactions
contemplated by this Agreement shall take place on or before November 30, 2009
or at such time, date or place as the Seller and purchaser may agree (the
“Closing Date”).
 
Section 1 .04. Delivery of the Shares; Payment of Purchase Price. At Closing:
(a) the Seller shall deliver to the Purchaser (i) the certificate representing
the Shares, duly endorsed in blank or a accompanied by stock powers duly
endorsed in blank, with all taxes attributable to the transfer and sale of the
Shares paid by the Seller and Seller’s Representation Letter relating to the
sale of such Shares, or (ii) deliver such Shares via an electronic broker’s
transaction to Purchaser’s brokerage account: and (b) the Purchaser shall
deliver to the Seller the Purchase Price in accordance with Section 1 .02.

 
 
Page 1 of 9
Stock Purchase Agreement

--------------------------------------------------------------------------------


 
 
ARTICLE II
 
Representations and Warranties of Seller
 
Subject to all of the terms, conditions and provisions of this Agreement, the
Seller, individually represents and warrants to Purchaser, as of the date hereof
and as of the Closing, as follows:
 
Section 2.01. Authority. The Seller has all requisite power and authority,
corporate or otherwise, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby and thereby. The Seller has duly and
validly executed and delivered this Agreement and will, on or prior to the
Closing, execute, such other documents as may be required hereunder and,
assuming the due authorization, execution and delivery of this Agreement by the
parties hereto and thereto, this Agreement constitutes, the legal, valid and
binding obligation of the Seller, as applicable, enforceable against the Seller,
as applicable, in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency , reorganization, moratorium or
similar laws affecting creditors’ rights generally and general equitable
principles.
 
Section 2.02. No Conflict. The execution and delivery by the Seller of this
Agreement and the consummation of the transactions contemplated hereby and
thereby, do not and will not by the lapse of time, the giving of notice or
otherwise: (a) constitute a violation of any law; or (b) result in or require
the creation of any lien upon the Shares.
 
Section 2.03. Title to Shares. Seller is the sole record and beneficial owner of
the Shares set forth next to Seller’s name on the signature page hereof
(“Seller’s Shares”) and has good and marketable title to all of the Seller’s
Shares, free and clear of any liens, claims, charges, options, rights of tenants
or other encumbrances and shall not, until the transactions contemplated by this
Agreement are closed, or this Agreement is terminated, sell, hypothecate,
encumber, transfer or otherwise dispose of the Seller’s Shares. Seller has sole
managerial and dispositive authority with respect to such Seller’s Shares and
has not granted any person a proxy or option to buy the Seller’s Shares that has
not expired or been validly withdrawn. The sale and delivery of the Seller’s
Shares to Purchaser pursuant to this Agreement will vest in Purchaser the legal
and valid title to the Seller’s Shares, free and clear of all liens, security
interests, adverse claims or other encumbrances of any character whatsoever
(“Encumbrances”).
 
Section  2.04. Brokers, Finders and Financial Advisors. No broker, finder or
financial advisor has acted for Seller in connection with this Agreement or the
transactions contemplated hereby or thereby, and no broker, finder or financial
advisor is entitled to any broker’s, finder’s or financial  advisor’s fee or
other commission in respect thereof based in any way on any contract with
Seller.
 
ARTICLE III
 
 
Page 2 of 9
Stock Purchase Agreement

--------------------------------------------------------------------------------


 
 
Representations and Warranties of Purchaser
 
Subject to all of the terms, conditions and provisions of this Agreement,
Purchaser hereby represents and warrants to the Seller, as of the date hereof
and as of the Closing, as follows:
 
Section 3.01. Authority.  Purchaser has all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby. Purchaser as duly and validly executed and
delivered this Agreement and, assuming the due authorization, execution and
delivery of this Agreement by the other parties hereto and thereto. This
Agreement constitutes the legal,  valid and binding obligation of Purchaser,
enforceable against Purchaser  in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
equitable principles.
 
Section 3.02. No Conflict. The execution and delivery by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby and
thereby do not and shall not, by the lapse of time, the giving of notice or
otherwise: (a) constitute a violation of any law; or (b) constitute a breach of
any provision contained in, or a default under, any governmental approval,
any writ, injunction, order, judgment or decree of any governmental authority or
any contract to which Purchaser is a party or by which Purchaser is bound or
affected.
 
Section 3.03. Brokers. Finders and Financial Advisors. No broker, finder or
financial advisor has acted for Purchaser in connection with this Agreement or
the transactions contemplated  hereby or thereby, and  no broker, finder or
financial advisor is entitled to any broker’s, finder’s or financial advisor’s
fee or other commission in respect thereof based in any way on any contract with
Purchaser.
 
Section 3.04. Exempt Transaction. Purchaser understands that the offering and
sale of the Shares is intended to be exempt from registration under the
Securities Act of 1933,  as amended (the “Act”)and exempt from registration or
qualification under any state law.
 
Section 3.05. Investment Experience. The Purchaser understands that purchase of
the Shares involves substantial risk. The Purchaser:
 
(i) has experience as a purchaser in securities of companies in the development
stage and acknowledge that he can bear the economic risk of Purchaser’s
investment in the Shares;
 
(ii) has such knowledge and experience in financial, tax and business matters so
as to enable Purchaser to evaluate the merits and risks of an investment in the
Shares, to protect Purchaser’s own interests in connection with the investment
and to make an informed investment decision with respect thereto;
 
(iii) recognizes that an investment in the Company is a speculative venture and
that the total amount of funds tendered to purchase the Shares is placed at the
risk and may be completely lost. The purchase of Shares as an investment
involves special risks. The Purchaser has read and reviewed the Company’s latest
periodic and current report filings on the Securities and Exchange Commission’s
EDGAR webpage at www.sec.gov and
 
(iv) is an “accredited investor” as such term is defined under Rule 501 of the
Act.
 
 
Page 3 of 9
Stock Purchase Agreement

--------------------------------------------------------------------------------


 
 
ARTICLE IV
 
Covenants
 
Section 4.01. Further Assurances. Seller and Purchaser agree that, from time to
time, whether be ore, at or after the Closing, each of them will take such other
action and to execute, acknowledge and deliver such contracts, deeds, or other
documents (a) as may be reasonably requested and necessary or appropriate to
carry out the purposes and intent of this Agreement; or (b) to effect or
evidence the transfer to the Purchaser of the Shares held by or in the name of
the Seller.
 
Section 4.02. Insider Trading. The Parties hereby certify that they have not
themselves, nor through any third parties, purchased nor caused to be purchased
in the public marketplace any publicly traded shares of the Company. The Parties
further certify they have not communicated the nature of the transactions
contemplated by this Agreement, are not aware of any disclosure of non public
information concerning said transactions, and are not a party to any insider
trading of Company shares.
 
ARTICLE V
 
Conditions
 
Section 5.01. Conditions to Obligations of each of the Parties. The respective
obligation of each party to consummate the transactions contemplated hereby
shall he subject to the fulfillment at or prior to the Closing of the following
conditions: (a) no preliminary or permanent injunction or other order, decree or
ruling which prevents the consummation of the transactions contemplated by this
Agreement shall have been issued and remain in effect; (h) no claim shall have
been asserted, threatened or commenced and no law shall have been enacted,
promulgated or issued which would reasonably be expected to (i) prohibit the
purchase of, payment for retention of the Shares by Purchaser or the
consummation of the transactions contemplated by this Agreement or (ii) make the
consummation of any such transactions illegal; and (c) all approvals legally
required for the consummation of the transactions contemplated by this Agreement
shall have been obtained and be in full force and effect at the Closing.
 
Section 5.02. Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated hereby shall be subject to the
fulfillment at or prior to the Closing Date of the following additional
conditions, except as Seller may waive in writing:
 
Page 4 of 9
Stock Purchase Agreement

--------------------------------------------------------------------------------


 
 
(a) Purchaser shall have complied with and performed in all material respects
all of the terms, covenants, agreements and conditions contained in this
Agreement which are required to be complied with and performed on or prior to
Closing; and (b) the representations and warranties of Purchaser in this
Agreement shall have been true and correct on the date hereof or thereof, as
applicable and such representations and warranties shall be true and correct on
adi at the Closing (except those, if any, expressly stated to be true and
correct at an earlier date), with the same force and effect as though such
representations and warranties had been made on and at the Closing.
 
SeJ ion 5.03. Conditions to Obligations of Purchaser. The obligations of
Purchaser to consummdt the transactions contemplated hereby shall be subject to
the fulfillment at or prior to Closing ofhe following additional conditions,
except as Purchaser may waive in writing: (a) the Seller shall have complied
with and performed in all material respects all of the terms, covenants,
greements and conditions contained in this Agreement which arc required to be
complied ith and performed on or prior to Closing; and (h) the representations
and warranties of Seller i this Agreement shall have been true and correct on
the date hereof or thereof, as applicable Iind such representations and
warranties shall be true and correct on and at the Closing (e&ept those, if any,
expressly stated to be true and correct at an earlier date), with the same fore
nd effect as though such representations and warranties had been made on and at
the Closing.
 
ARTICLE VI
 
Miscellaneous
 
Section 6.01. Notices. Any and all notices, requests or other communications
hereunder shall be given in writing and delivered by: (a) regular, overnight or
registered or certified mail (return receipt requested), with first class
postage prepaid; (h) hand delivery; (c) facsimile transmission ; or (d)
overnight courier service, to the parties at the following addresses or
facsimile numbers:
 
 
(i)
if to Seller, to:

 
Island Capital Management. LLC.
l00-2nd Avenue S, Ste 705S
St. Petersburg, FL 33701
 
 
       (ii)               if to Purchaser, to:
 
                          Robby Smith, Jr.
                          _____________________
                          _____________________
 
 
Page 5 of 9
Stock Purchase Agreement

--------------------------------------------------------------------------------


 
 
or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section
except as otherwise provided in this Agreement all such communications shall be
deemed to have been duly given: (A) in the ease of a notice sent by regular or
registered or certified mail, three business days after it is duly deposited the
mails; (B) in the case of a notice delivered by hand, when personally delivered;
(C) in the se of a notice sent by facsimile, upon transmission subject to
telephone confirmation of receipt; id (D) in the case of a notice sent by
overnight mail or overnight courier service, the next business day after such
notice is mailed or delivered to such courier, in each ease given or addressed
aforesaid.
 
Section 6.02. Benefit and Burden. This Agreement shall inure to the benefit of
and shall be binding upon, the parties hereto and their successors and permitted
assigns.
 
Section 6.03. No Third Party Rights. Nothing in this Agreement shall be deemed
to create any right in any creditor or other person not a party hereto and this
Agreement shall not be construed any respect to be a contract in whole or in
part for the benefit of any third party.
 
Section 6.04. Amendments and Waiver. No amendment, modification, restatement or
supplement of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto. No waiver of any provision of this Agreement shall
be valid unless in writing and signed by the party against whom that waiver is
sought to be enforced.
 
Section 6.05. Assignments. Purchaser may assign any of its rights, interests and
obligation under this Agreement and must notify Seller in writing.
 
Section 6.06. Counterparts. This Agreement may be executed in counterparts and
by the different parties in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute one and the same agreement.
 
Section 6.07. Captions and Headings. The captions and headings contained in this
Agreement are inserted and included solely for convenience and shall not be
considered or given any effect in construing the provisions hereof if any
question of intent should arise.
 
Section 6.08. Construction. The parties acknowledge that each of them has had
the benefit of  legal counsel of its own choice and has been afforded an
opportunity to review this Agreement with its legal counsel and that this
Agreement shall be construed as if jointly drafted by the parties hereto. In
this Agreement words importing the singular number include the plural and vice
versa; words importing the masculine gender include the feminine and neuter
genders. The word ‘person” includes an individual, body corporate, partnership,
trustee or trust or unincorporated association, executor, administrator or legal
representative.
 
Section 6.09. Severability. Should any clause, sentence, paragraph, subsection,
Section or Article of this Agreement be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Agreement, and the parties agree that the part or
parts of this Agreement so held to be invalid, unenforceable or
 
Page 6 of 9
Stock Purchase Agreement

--------------------------------------------------------------------------------


 
 
void will deemed to have been stricken herefrom by the parties, and the
remainder will have the same force and effectiveness as if such stricken part or
parts bad never been included herein.
 
Section 6.10. Effect of Facsimile and Photocopied This Agreement may be executed
in several counterparts, each of which is an original. It shall not be necessary
in making proof of this Agreement or any counterpart hereof to produce or
account for any of the other counterparts. A copy of this Agreement signed by
one party and faxed to another party shall be deemed to have been executed and
delivered by the signing party as though an original. A photocopy of this
Agreement shall be effective as an original for all purposes.
 
Section 6.11. Remedies. The parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate. As such, the
parties agree that if either party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other Contract or at law or in equity and to which such
party might he entitled.
 
Section 6.12. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.
 
Section 6.13. Submission to Jurisdiction. Each of the parties hereby: (a)
irrevocably submits to the  non-exclusive personal jurisdiction of any Texas
court. over any claim arising out of or relating to this Agreement and
irrevocably agrees that all such claims may be heard and determined in such
Texas court: and (b) irrevocably waives, to the fullest extent permitted by
applicable law, any objection it may now or hereafter have to the laying of
venue in any proceeding brought in a Texas Court.
 
Section 6.14. Expenses Prevailing Party Costs. Seller and Purchaser shall pay
their own expenses incident to this Agreement and the transactions contemplated
hereby and thereby, other than the Legal Opinion, which expenses shall be paid
by the Purchaser. Notwithstanding anything contained herein or therein to the
contrary, if any party commences an action against another party to enforce any
of the terms, covenants, conditions or provisions of this Agreement, or because
of a breach by a party of its obligations under this Agreement, the prevailing
party in any such action shall be entitled to recover its losses, including
reasonable attorneys’ fees, incurred in connection with the prosecution or
defense of such action, from the losing party.
 
Section 6.15. Entire Agreement. This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
parties with
 
 
Page 7 of 9
Stock Purchase Agreement

--------------------------------------------------------------------------------


 
 
respect to the transactions contemplated hereby and thereby, and supersedes all
prior agreements, arrangements and understandings between the parties. whether
written, oral or otherwise.
 
 
[Remainder of page left intentionally blank. Signature page follows.]
 
 
Page 8 of 9
Stock Purchase Agreement

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF. the parties have duly executed this Agreement as of the day
and year first above written.
 
 
“PURCHASER”
 
By: /s/ Bobby Smith, Jr.
Bobby Smith, Jr.
 
 
“SELLER”
 
ISLAND CAPITAL MANAGEMENT, LLC
 
By: /s/ Carl Dilley
Carl Dilley
President
Page 9 of 9
Stock Purchase Agreement

--------------------------------------------------------------------------------


 


 